DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2021 has been entered.
 Response to Amendment
In response to the amendment received on March 23, 2021, entered as per the RCE filed on April 7, 2021:
Claims 2, 3 and 5-21 are pending;
The claim objection and 112 rejections set forth in the previous Office Action are withdrawn in light of the amendment;
The 102 and 103 rejections set forth in the previous Office Action are withdrawn in light of the amendment;
The double patenting rejection set forth in the previous Office Action stands.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3 and 5-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,326,116. Although the claims at issue are not identical, they are not patentably distinct from each other.
U.S. Patent No. 10,326,116 claims: a battery incorporating a battery cell, the battery comprising: a  battery enclosure including opposing top and bottom sides in a height direction, opposing left and right sides in a width direction, and opposing front and rear sides in a length direction;  an output terminal provided at a corner of the front side and the bottom side;  first and second engaging portions extending in the length direction, the first engaging portion being provided on the left side of the battery and the second engaging portion being provided on the right side of the battery;  a first lower surface provided on the left side of the battery and a second lower surface provided on the right side of the battery, each of the first and second lower surfaces being positioned between the top side and the bottom side in the height direction, each of the first and second lower surfaces facing the bottom side in the height direction;  a first upper surface provided on the left side of the battery and a second upper surface provided on the right side of the battery, each of the first and second upper surfaces being positioned between the top side and the bottom side in the height direction, and at further positions from the bottom side than the lower surfaces respectively in the height direction, each of the first and second upper surfaces facing the bottom side in the height direction;  and a first rib provided on the left side of the battery and a second rib provided on the right side of the battery, the first rib being provided between the first engaging portion and the first lower surface in the height direction, and the second rib being provided between the second engaging portion and the second lower surface in the height direction (Figs. 2A and 2B).  Given the relative configuration of the battery of claim 1 of U.S. Patent No. 10,326,116, the first lower surface would expectedly, else obviously, face a respective engaging portion on a common side (claims 1 and 5 as applied to instant claim 2).
While U.S. Patent No. 10,326,116 does not explicitly claim the wall between the first lower surface and the first upper surface, such a feature would have reasonably been inherent, else obvious given the claimed structure of U.S. Patent No. 10,326,116 which effectively recites both a first upper surface and a first lower surface on a given side of the battery relative to one another and a wall would be inherent or else obvious to provide a physical connection between a respective upper and lower surface (as applied to instant claims 2 and 3).
The ribs are provided between a respective engaging portion and lower surface and the orientation would have obviously envisioned orienting the rib to be a direct path between the two components, e.g., orthogonal (claims 1 and 5 as applied to instant claim 5).
Upon providing the various components of U.S. Patent No. 10,326,116 which includes a first rib, first lower surface and first engaging portion on a common side, the surfaces, in combination, would define a continuous path of surface (claim 1 as applied to instant claim 6).
At least one end face or surface of both a rib and corresponding engaging portion would reasonably end along the same plane (claim 1 as applied to instant claim 7).
Plural engaging portions are provided on each side of the battery (claim 7 as applied to instant claims 8-10).
Notably , the further comprising: a third surfaces provided on the left side of the battery and a fourth lower surface provided on the right side of the battery, the first and third lower surfaces and the second and fourth lower surfaces being arranged in the length direction;  third and fourth engaging portions extending in the length direction, the third engaging portion being provided on the left side of the battery and the fourth engaging portion being provided on the right side of the battery, wherein the first and second engaging portions are positioned at an end of the front side and the third and fourth engaging portions are positioned at the rear side; and the first and second engaging portions hang over the first and second lower surfaces respectively, and the third and fourth engaging portions hang over the third and fourth lower surface respectively (claim 7). 
The further comprising: a fifth lower surface provided on the left side of the battery and a sixth lower surface provided on the right side of the battery, the fifth and sixth lower surfaces being arranged between the first and second lower surfaces and the third and fourth lower surfaces in the length direction respectively; and fifth and sixth engaging portions extending in the length direction, the fifth engaging portion being provided on the left side of the battery and the sixth engaging portion being provided on the right side of the battery, wherein the fifth and sixth engaging portions hang over the fifth and sixth lower surfaces respectively (claim 8 as applied to instant claims 8-10).
Claim 1 recites second engaging portion, a second lower surface, a second rib and a second lower surface on the right side of the battery (as applied to claim 11).    While U.S. Patent No. 10,326,116 does not explicitly claim the wall between the second lower surface and the second upper surface, such a feature would have reasonably been inherent, else obvious given the claimed structure of U.S. Patent No. 10,326,116 which effectively recites both a second upper surface and a first second surface on a given side of the battery relative to one another and a wall would be inherent or else obvious to provide a physical connection between a respective upper and lower surface (as applied to instant claims 11 and 12).
Given the relative configuration of the battery of claim 1 of U.S. Patent No. 10,326,116, the first lower surface would expectedly, else obviously, face a respective engaging portion on a common side (claims 1 and 5 as applied to instant claim 13).
The ribs are provided between a respective engaging portion and lower surface and the orientation would have obviously envisioned orienting the rib to be a direct path between the two components, e.g., orthogonal (claims 1 and 5 as applied to instant claim 14).
Upon providing the various components of U.S. Patent No. 10,326,116 which includes a first rib, first lower surface and first engaging portion on a common side, the surfaces, in combination, would define a continuous path of surface (claim 1 as applied to instant claim 15).
At least one end face or surface of both a rib and corresponding engaging portion would reasonably end along the same plane (claim 1 as applied to instant claim 16).
Plural engaging portions are provided on each side of the battery (claim 7 as applied to instant claims 17-19).
Notably , the further comprising: a third surfaces provided on the left side of the battery and a fourth lower surface provided on the right side of the battery, the first and third lower surfaces and the second and fourth lower surfaces being arranged in the length direction;  third and fourth engaging portions extending in the length direction, the third engaging portion being provided on the left side of the battery and the fourth engaging portion being provided on the right side of the battery, wherein the first and second engaging portions are positioned at an end of the front side and the third and fourth engaging portions are positioned at the rear side; and the first and second engaging portions hang over the first and second lower surfaces respectively, and the third and fourth engaging portions hang over the third and fourth lower surface respectively (claim 7). 
The further comprising: a fifth lower surface provided on the left side of the battery and a sixth lower surface provided on the right side of the battery, the fifth and sixth lower surfaces being arranged between the first and second lower surfaces and the third and fourth lower surfaces in the length direction respectively; and fifth and sixth engaging portions extending in the length direction, the fifth engaging portion being provided on the left side of the battery and the sixth engaging portion being provided on the right side of the battery, wherein the fifth and sixth engaging portions hang over the fifth and sixth lower surfaces respectively (claim 8 as applied to instant claims 17-19).
As to claims 20 and 21, while U.S. Patent No. 10,326,116 does not claim providing the first and second engaging portions at the end of respective sides of the battery adjacent to the rears side, the placement of the engaging portions along each side in U.S. Patent No. 10,326,116 are to the same structural features to the core invention of claims 2-21 and the arrangement or placement of these features along the sides of the battery would have been a matter of design choice for effective attachment of the battery to an electronic device.  There is no significant distinction between the invention of claims 20-21 to that of the claimed invention of U.S. Patent No. 10,326,116 and the providing for the engaging portions along the sides of the battery at any place would have been effective as an attachment configuration for attaching the battery to a device as needed.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
In general, U.S. Patent No. 10,326,116 claims an unpatentably distinct invention which includes the same combination of features to a battery comprising an enclosure, output terminal, first and second engaging portions on left and right sides of the battery respectively, first and second lower surfaces provided on left and right sides of the battery respectively, first and second ribs provided on left and right sides of the battery respectively, first and second upper surfaces provided on left and right sides of the battery respectively.  The additional wall bridging respective first and lower surfaces being inherent, else obvious, to the battery pack of U.S. Patent No. 10,326,116.  Thereby the differences between the instant claims and the claimed invention in U.S. Patent No. 10,326,116 is held to be minor but not of substantial significance, therefore raising the issue of obviousness-type double patenting.
	Response to Arguments
Regarding Applicant's request for holding the rejection in abeyance:
37 CFR § 1.111(b), entitled “Reply by applicant or patent owner to a non-final Office action,” states that “to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action… If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated” (emphasis added).  Because a double patenting rejection is not “as to form,” such a rejection will not be held in abeyance. 
Furthermore MPEP § 804 states: “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.” 
See MPEP § 804.02, subsection VI., for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.
Accordingly the double patenting rejections stand.
Allowable Subject Matter
Claims 2-, 3 and 5-21 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the battery of at least claim 2 comprising the enclosure, output terminal, first engaging surface, first rib, first upper surface and first wall of claim 2, having the particular features and relative orientations recited in claim 2.  For example, the combination of the first engaging portion, first lower surface (part of which faces a surface of the first engaging portion) and first rib, first upper surface and first wall provide for a particular structure to the battery for coupling of the battery to an electronic device.  In Maeyama, the first engaging portion and lower surface do not face each other, rather the first engaging portion of Maeyama extends in a direction away from the lower surface such that these two features do not face one another.  As the structure of Maeyama provides for a particular design shown therein, there is no clear motivation to reconfigure this feature to meet the facing relationship of claim 2.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725